Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                       Exhibit exhibit 5a Page 1 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                       Exhibit exhibit 5a Page 2 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                       Exhibit exhibit 5a Page 3 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                       Exhibit exhibit 5a Page 4 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                       Exhibit exhibit 5a Page 5 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                       Exhibit exhibit 5a Page 6 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                       Exhibit exhibit 5a Page 7 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                       Exhibit exhibit 5a Page 8 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                       Exhibit exhibit 5a Page 9 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 10 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 11 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 12 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 13 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 14 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 15 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 16 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 17 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 18 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 19 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 20 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 21 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 22 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 23 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 24 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 25 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 26 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 27 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 28 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 29 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 30 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 31 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 32 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 33 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 34 of 35
Case 20-00180-mdc   Doc 15-1 Filed 09/17/20 Entered 09/18/20 16:30:43   Desc
                      Exhibit exhibit 5a Page 35 of 35
